                                                                                           FILED
                                                                                  2021 Jun-30 PM 03:02
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION
JAMES RANDALL DUNCAN,                       )
                                            )
        Petitioner,                         )
                                            )
v.                                          )   Case No. 7:18-cv-1174-LSC-GMB
                                            )
WARDEN JIMMY THOMAS, et al.,                )
                                            )
        Respondents.                        )

                           MEMORANDUM OPINION
        The Magistrate Judge entered a report recommending Petitioner James

Randall Duncan’s petition for a writ of habeas corpus be dismissed with prejudice.

(Doc. 13). Although the Magistrate Judge advised the parties of their right to file

objections within 14 days, the court has not received any objections in the prescribed

time.

        Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. The court finds the

petition is due to be denied and dismissed with prejudice.

        This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims
                                           1
debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Duncan’s claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE and ORDERED on June 30, 2021.



                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               160704




                                         2
